Order entered September 28, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00380-CV

                      JIMMY LEE MENIFEE, Appellant

                                        V.

 MR. WOODY, CEO OF BRIDGE HOMELESS SHELTER AND ALL OF
                 MANAGEMENT, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04820-C

                                     ORDER

      The reporter’s record in this case is overdue. By postcard dated August 12,

2021, we notified Janet Wright, Official Court Reporter for County Court at Law

No 3, that the reporter’s record was overdue and directed her to file the reporter’s

record within thirty days. To date, the reporter’s record has not been filed and Ms.

Wright has not corresponded with the Court regarding the reporter’s record.

Because our records indicate appellant is entitled to proceed without payment of

costs, we ORDER Janet Wright, to file, within FIFTEEN DAYS of the date of
this order, (1) the reporter’s record; (2) written verification no hearings were

recorded; or (3) written verification that appellant has not requested the reporter’s

record.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Sally Montgomery
      Presiding Judge
      County Court at Law No. 3

      Janet Wright
      Official Court Reporter
      County Court at Law No. 3

      All parties




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE